ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Court of Pennsylvania suspending respondent-from the practice of law in that jurisdiction for a period of five months, this court’s September 21, 2015, order suspending respondent pending further action of the court and directing him to show cause why reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent filed an affidavit that satisfied the requirements of D.C. Bar R. XI, § 14(g) on November 12, 2015 but did not file a response to the order to show cause, it is
ORDERED that Gary L. Shaffer is hereby suspended from the practice of law in the District of Columbia for a period of five months, nunc pro tunc to November 12, 2015. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate).